UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4451


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RASHAUN SCOTT, a/k/a Shaun,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:05-cr-00651-MBS-3)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie T. Sarji, SARJI LAW FIRM, LLC, Charleston, South Carolina, for Appellant.
John C. Potterfield, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rashaun Scott appeals from the revocation of his supervised release and the

resulting 24-month sentence. Scott’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no meritorious issues, but noting

that Scott objected below to the classification of four of his supervised release violations,

all for possession and use of marijuana, as Grade B violations. The Government declined

to file a brief, and Scott did not file a pro se supplemental brief. Finding no error, we

affirm.

          At the revocation hearing, Scott admitted the use/possession violations alleged in

the petition, but argued that the violations should be classified as Grade C violations

instead of Grade B violations. However, given Scott’s prior conviction for distribution of

cocaine, his possession and use of marijuana would carry a sentence of up to two years, if

prosecuted under 21 U.S.C. § 844(a) (2012).           Thus, the violations were properly

considered to be Grade B violations. See United States v. Wynn, 786 F.3d 339, 342-44

(4th Cir. 2015); U.S. Sentencing Guidelines Manual § 7B1.1(a), p.s. (2016).

          In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the revocation of

Scott’s supervised release and his sentence. This court requires that counsel inform

Scott, in writing, of the right to petition the Supreme Court of the United States for

further review. If Scott requests that a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on

                                              2
Scott. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3